Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
The amendment after non-final office action filed February 26, 2021 is acknowledged.  Claim 2 was previously canceled.  Claims 1, 3-14 are pending in the instant application.  

Election/Restrictions
The restriction requirement was deemed proper and made FINAL previously.   Claims 4-9, 11-14 remain withdrawn as being drawn to a non-elected invention/species.  Claims 1, 3 and 10 are examined on the merits of this office action.  

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3 and 10 are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barzilai (WO2008153788 A2, cited previously)  in view of Razani (Endocrinol Metab Clin North Am. 2008 September; 37(3), cited previously),  Plutzky (Journal of Diabetes and Its Complications 16 (2002) 401 – 415, cited previously) and Bachar (Mayo Clin, Rochester, MN USA SO Journal of the American College of Cardiology, (MAR 10 2009) Vol. 53, No. 10, Suppl. 1, pp. A421). *All references cited previously.
Barzilai discloses a method of treating a mammal exhibiting or at risk of insulin resistance comprising administering to the mammal a humanin or humanin analog (please see page 62, claim 1).  Barzilai further discloses treatment of ischemia reperfusion injury and myocardial infarction (see claims 78-79).  Barzilai teaches treatment of patients with myocardial infarction (claim 79) and cardiovascular disease (see paragraph 0068 and claim 34) which are primarily caused by atherosclerosis as admitted in Applicant’s own specification (see paragraphs 0003- 0004 of Applicants specification). Barzilai further teaches treatment of elderly patients (claim 35) and patients with metabolic syndrome which manifest with insulin resistance, elevated triglycerides and hypertension (see claim 70, see paragraph 0081).
Regarding claim 3, Barzilai teaches wherein the HN analogue is SEQ ID NO:16 of the instant application (see page 4, paragraph 18, SEQ ID NO:18).
Regarding claim 10, Barzilai teaches wherein the HN analogue is administered by administering a vector encoding the humanin or humanin analogue (please see page 63, claim 18).
Barzilai further teach HN analogues have been shown to have unique therapeutic potential.  In particular, the HNGF6A (SEQ ID NO:18) humanin analogue (instant SEQ ID NO:16) has properties that are different from previously described humanin derivatives and has increased potency and increased insulin sensitivity as a result of its specific molecular alteration leading to reduced IGFBP-3 binding.  Furthermore, HNGF6A and other humanin analogues are useful in the treatment of type 2 diabetes as well as the metabolic syndrome associated with obesity.
Regarding an “amount effective”, Applicants provide little guidance with regards to an amount effective to treat or reduce the progression of atherosclerosis.  The amount used in the examples in mice with regards to vascular function etc… was 0.4 mg/kg/day (see paragraphs 0127-00179 in the specification) overlaps the amounts used in Barzilai (see paragraph 00178, 1-200 micrograms in a 
Barzilai is silent to specifically teaching treatment of atherosclerosis.
However, Razani teaches that “One of the most devastating complications of long-standing insulin resistance and its associated metabolic derangements is progressive macrovascular pathology (namely atherosclerosis). Atherosclerosis remains the major cause of morbidity and mortality among diabetic patients.  Diabetics have higher rates of coronary artery disease (CAD) and myocardial infarctions (MIs) than non-diabetic patients with similar risk factor profiles” (see page 2, third paragraph, lines 1-5).  Razani further teaches that the development of insulin resistance and compensatory hyperinsulinemia can progressively shift the balance of insulin signaling toward a mitogenic state that contributes to atherosclerosis (Figure 2).”
Plutzky teaches that growing evidence suggests that treatment with anti-diabetic agents that improve insulin sensitivity, improve multiple components of the Insulin Resistance Syndrome, have beneficial effects on various atherothrombotic mechanisms, and reduce atherosclerosis in animal models and perhaps humans as well (see abstract, lines 5-9).
Bachar teaches that Humanin (HN) is expressed at the vascular wall in humans and may have an important protective role in atherosclerosis by attenuating oxidative stress by reducing ROS production.  HN may play an important role in the response of the vascular system to various insults and may open a window of opportunity to discover new therapeutic approaches to attenuate the process of atherosclerosis (see Discussion, last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize Humanin and its analogues, in particular the Humanin analogue of Barzilai HNGF6A (instant SEQ ID NO:16), for treatment of subjects with atherosclerosis including those with diabetes and atherosclerosis.   The motivation to combine is that the humanin analogue (instant SEQ ID NO:16)  has increased potency and increased insulin sensitivity.  There is reasonable expectation of success since enhanced potency and increased insulin sensitivity are useful for treatment of atherosclerosis present with diabetes and metabolic syndrome via improving glucose utilization and endothelial dysfunction which 
Furthermore, there is a reasonable expectation of success given that Bachar teaches that Humanin (HN) is expressed at the vascular wall in humans and may have an important protective role in atherosclerosis by attenuating oxidative stress by reducing ROS production, HN may play an important role in the response of the vascular system to various insults and HN may open a window of opportunity to discover new therapeutic approaches to attenuate the process of atherosclerosis.
In claim 1, the limitation of  “wherein the method reduces the progression of atherosclerosis" is a “result or effect” of the active method steps.  The combined references teach the same active method steps, same patient population and administering the same compound, thus, it would inherently have the same effect or results.

Response to Applicant’s Arguments
Applicant submits that the presently claimed invention is not disclosed or suggested by the combination of Barzilai et al., Razani et al., Plutzky et al. and Bachar et al., because none of the references, taken individually or in combination, disclose or suggest using any of SEQ ID NOs: 2-18, much less SEQ ID NO: 16, in a composition for treatment and reducing the progression of atherosclerosis, as disclosed and particularly claimed in claim 1. The Examiner asserts that Barzilai et al. discloses that the humanin analog of SEQ ID NO: 16 is cardioprotective and can be used for treatment of cardiovascular disease and myocardial infarction, both caused primarily by atherosclerosis. However, Applicant notes that Barzilai mentions "prevention of myocardial injury", but this is a completely different outcome than treatment or reduction of the progression of atherosclerosis as presently claimed. While Barzilai discloses increased potency and insulin sensitivity of HNGF6A, it does not disclose or suggest that HNGF6A or any other humanin analog would be suitable for use as a therapeutic for treating or reducing the progression of atherosclerosis. Bachar et al. and Razani do not cure the deficiencies of Barzilai because these references only disclose the general state of the art in atherosclerosis treatments and do not teach or suggest the specific sequences claimed by Applicant. Plutzky offers speculation that some agents that increase insulin sensitivity may also reduce atherosclerosis, but the reference does not specify which agents these may be or how they would be used. Applicant submits that it is not obvious to one of skill in the art that the full scope of the humanin analogues disclosed and specifically claimed in claim 1 would be suitable for use in the treatment of atherosclerosis or the reduction in the progression of atherosclerosis. In considering the cited references, as well as other studies known to those of skill in the art, Applicant submits that a skilled artisan could not conclude or predict that any one particular humanin analog, much less SEQ ID NOs:2-18 as presently claimed, would be effective for treatment or reduction of the progression of atherosclerosis. Accordingly, Applicant submits that the present invention is not obvious over the combination of references cited above.
Applicant's arguments have been fully considered but they are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Barzilai discloses a method of treating a mammal exhibiting or at risk of insulin resistance comprising administering to the mammal a humanin or humanin analog (please see page 62, claim 1).  Barzilai further discloses treatment of ischemia reperfusion injury and myocardial infarction (see claims 7-79).  Barzilai teaches treatment of patients with myocardial infarction (claim 79) and cardiovascular disease which are primarily caused by atherosclerosis as admitted in Applicant’s own specification (see paragraphs 0003- 0004).
The references of Razani and Plutzky are provided to show the nexus between insulin resistance, treatment of insulin resistance and atherosclerosis.  In particular, Razani teaches that “One of the most devastating complications of long-standing insulin resistance and its associated metabolic derangements is progressive macrovascular pathology (namely atherosclerosis). Atherosclerosis remains the major cause of morbidity and mortality among diabetic patients.  Diabetics have higher rates of coronary artery 
Plutzky teaches that growing evidence suggests that treatment with anti-diabetic agents that improve insulin sensitivity, improve multiple components of the Insulin Resistance Syndrome, have beneficial effects on various atherothrombotic mechanisms, and reduce atherosclerosis in animal models and perhaps humans as well (see abstract).
Thus, the Examiner maintains it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize Humanin and its analogues, in particular the Humanin analogue of Barzilai, for treatment of subjects with cardiovascular disease including atherosclerosis.   The motivation to combine is that the humanin analogue (instant SEQ ID NO:16)  has increased potency and increased insulin sensitivity.  There is reasonable expectation of success since enhanced potency and increased insulin sensitivity are useful for treatment atherosclerosis via improving glucose utilization and endothelial dysfunction which are contributing factors to atherosclerosis development and progression.  There is a further reasonable expectation of success given that Barzilai teaches that the instant humanin analogue (SEQ ID NO:16) is cardioprotective and can be used for treatment of cardiovascular disease (see claim 34) including myocardial infarction which is principally caused by atherosclerosis.  Lastly, there is motivation to use humanin and its analogues given that Bachar further teaches that humanin is capable of attenuating ROS formation in response to OxLDL which is a major contributor to atherosclerosis and progression of atherosclerosis. Thus, there is a motivation to use humanin and humanin analogues for treatment (including decreasing progression) of atherosclerosis with of reasonable expectation of success based on the teachings of the combined prior arts. 
  Furthermore, Applicants provide little to no guidance with regards to an amount effective to treat or reduce the progression of atherosclerosis.  The amount used in the examples in mice with regards to vascular function etc… was 0.4 mg/kg/day (see paragraphs 0127-00179 of the specification) overlaps the amounts used in Barzilai (see paragraph 00178, 1-200 micrograms in a mouse) given the weight range of .


Claims 1 and 10 are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mascarenhas (US20090053203 A1) in view Sun (Cardiovascular Research (2009) 82, 371–381).
Mascarenhas teaches a method of treating an inflammatory disease, including cardiovascular disease, in a mammal comprising administering a composition (see claims 13, 19, 25-26).  Mascarenhas further teaches wherein the disease or disorders can be obesity, metabolic disease, diabetes and cardiovascular disease (see claim 26, see paragraphs 0031, 0034 and 0042).  Mascarenhas teaches wherein the composition comprises humanin or humanin-S14G (see claims 16, 28, paragraph 0043) which is identical to instant SEQ ID NO:2.  Mascarenhas teaches that “Reference levels are generally obtained from “normal” tissues. Normal tissues are those which are not afflicted with the particular disease or disorder which is the subject of the MBD peptide-based therapy. For example, when the disease to be treated with MBD peptide-based therapy is ductal breast carcinoma, the reference value is normally obtained from normal breast duct tissue. Likewise, for cardiovascular disorders, the “normal” tissue might be normal arterial wall tissue (e.g., when the disorder is atherosclerosis)” (see paragraph 0133).   Furthermore, Applicants provide little to no guidance with regards to an amount effective to treat or reduce the progression of atherosclerosis.  In fact, the amount used in the examples in mice with regards to vascular function etc… was 0.4 mg/kg/day (see paragraphs 0127-00179) which is similar to the dosage used in Mascarenhas.  Mascarenhas teaches 20ug dose to a mouse (see paragraph 0215, Table 14) weighing 46.9 grams (see Table 14) as an “effective amount” to be administered in paragraph 0170 which is about .4 mg/kg.  Regarding claim 10, Mascarenhas further teaches nucleic acids and vectors comprising nucleic acids encoding the polypeptides of the invention (see paragraph 0039) and delivery of the nucleic acids and vectors encoding the polypeptides (see paragraph 0045).
  In addition, Mascarenhas does teach wherein the humanin peptides inhibit RAGE induced collagen IV and albuminuria (See paragraph 0232).  Mascarenhas teaches that Humanin partially reverse the elevations in IRS-2 and Akt1 levels but not the selective phosphorylation of Akt-Ser473 induced by humanin helps normalize a cluster of RAGE-mediated biochemical effects independent of glucose and insulin (see paragraph 0239).  The specific induction of IRS-2 in human kidney cells by a ligand of RAGE, first demonstrated here, and the modulation of that induction by humanin and NPKC peptides, further suggests the involvement of similar mechanisms of pathology in other RAGE-related proliferative or inflammatory conditions such as metastatic breast cancer, Alzheimer's disease, atherosclerosis, other cardiovascular conditions, arthritis, other autoimmune conditions and sepsis (see paragraph 0025).
Mascarenhas is silent to specifically providing an example of treatment of atherosclerosis as the cardiovascular disease. 
However, Sun teaches that “Oxidative stress plays a critical role in the progression of atherosclerosis and vascular inflammation. In hyperlipidaemia, excess LDL in the plasma can undergo oxidation to yield oxLDL, and oxLDL in turn exhibits a variety of pro-atherogenic effects in the vascular wall. Our data indicate that RAGE can mediate oxLDL-induced production of reactive oxygen species as well as proliferation of macrophages (see page 380, left hand column lines 1-10).  These findings suggest that the reduction of oxidative stress by RAGE deficiency may partly account for the reduction in atherosclerosis progression and monocyte recruitment in the plaque.   Taken in combination with our in vitro data, it is likely that the atherogenic dyslipidaemia, specifically oxLDL, activated RAGE and its downstream signaling to promote atherosclerosis in hyperlipidemia (see page 380, lines 15-24).  Sun teaches that “RAGE blockade may be useful as a therapeutic approach to inhibit atherosclerosis not only in diabetic but also in hyperlipidaemic states” (see page 380, last paragraph, last three lines).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize Humanin or its analogue humanin-S14G, for treatment of subjects with cardiovascular disease and in particular, atherosclerosis.   One of ordinary skill in the art would have been motivated to do so to inhibit RAGE-mediated biochemical effects in patients with atherosclerosis (with or without diabetes).  There is a reasonable expectation of success given that treatments aimed at inhibiting the RAGE pathway would be beneficial in inhibiting atherosclerosis. There is a further reasonable expectation of 

Response to Applicant’s Arguments
Applicant argues that the combination of Mascarenhas and Sun does not make the present invention obvious. The teaching of Mascarenhas regarding treatments of RAGE-related inflammatory conditions includes a long list of possible diseases, but there is no teaching or suggestion that would motivate one skilled in the art to specifically treat atherosclerosis using humanin as disclosed and particularly claimed in the present invention. Sun does not cure the deficiencies of Mascarenhas because that reference, like Mascarenhas, similarly does not teach any treatment method or protocol using the subject humanin, much less specifically teaching treatments for atherosclerosis. Applicant therefore submits that this rejection is untenable and should be withdrawn. 
Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mascarenhas teaches a method of treating an inflammatory disease, including cardiovascular disease, in a mammal comprising administering a composition (see claims 13, 19, 25-26).  Mascarenhas further teaches wherein the disease or disorders can be obesity, metabolic disease, diabetes and cardiovascular disease (see claim 26, see paragraphs 0031, 0034 and 0042).  Mascarenhas teaches that “Reference levels are generally obtained from “normal” tissues. Normal tissues are those which are not afflicted with the particular disease or disorder which is the subject of the MBD peptide-based therapy. For example, when the disease to be treated with MBD peptide-based therapy is ductal breast carcinoma, the reference value is normally obtained from normal breast duct tissue. Likewise, for cardiovascular disorders, the “normal” tissue might be normal arterial wall tissue (e.g., when the disorder is atherosclerosis)” (see paragraph 0133
humanin helps normalize a cluster of RAGE-mediated biochemical effects independent of glucose and insulin (see paragraph 0239).  The specific induction of IRS-2 in human kidney cells by a ligand of RAGE, first demonstrated here, and the modulation of that induction by humanin and NPKC peptides, further suggests the involvement of similar mechanisms of pathology in other RAGE-related proliferative or inflammatory conditions such as metastatic breast cancer, Alzheimer's disease, atherosclerosis, other cardiovascular conditions, arthritis, other autoimmune conditions and sepsis (see paragraph 0025). 
The Examiner acknowledges that Mascarenhas is silent to specifically providing an example of treatment of atherosclerosis as the cardiovascular disease. 
However, the teachings of Sun were provided to strengthen the motivation to treat atherosclerosis as the cardiovascular disease.  The teachings of Sun provide the nexus between RAGE and atherosclerosis pathogenesis suggests RAGE inhibition in treatment of atherosclerosis.   Sun teaches that “Oxidative stress plays a critical role in the progression of atherosclerosis and vascular inflammation. In hyperlipidaemia, excess LDL in the plasma can undergo oxidation to yield oxLDL, and oxLDL in turn exhibits a variety of pro-atherogenic effects in the vascular wall. Our data indicate that RAGE can mediate oxLDL-induced production of reactive oxygen species as well as proliferation of macrophages (see page 380, left hand column lines 1-10).  These findings suggest that the reduction of oxidative stress by RAGE deficiency may partly account for the reduction in atherosclerosis progression and monocyte recruitment in the plaque.   Taken in combination with our in vitro data, it is likely that the atherogenic dyslipidaemia, specifically oxLDL, activated RAGE and its downstream signaling to promote atherosclerosis in hyperlipidemia (see page 380, lines 15-24).  Sun teaches that “RAGE blockade may be useful as a therapeutic approach to inhibit atherosclerosis not only in diabetic but also in hyperlipidaemic states” (see page 380, last paragraph, last three lines).
RAGE-mediated biochemical effects in patients with atherosclerosis (with or without diabetes).  There is a reasonable expectation of success given that treatments aimed at inhibiting the RAGE pathway would be beneficial in inhibiting atherosclerosis. There is a further reasonable expectation of success given that Mascarenhas specifically teaches treatment of cardiovascular disease and suggests atherosclerosis as the cardiovascular disease.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654